Citation Nr: 0126030	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from May 26 to July 11, 1977.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefit sought on 
appeal.

Although in a September 1999 letter, the RO instructed the 
veteran that he must submit new and material evidence in 
order to reopen his claim, in making its determination, the 
RO did not address the preliminary consideration of whether 
the veteran had presented new and material evidence.  Because 
the Board must consider the preliminary matter of whether new 
and material evidence has been presented to reopen the claim, 
the issue on appeal has been rephrased as on the first page.

The Board notes that the veteran requested a Travel Board 
hearing in his March 2000 substantive appeal (VA Form 9), 
which was held in August 2001.  A transcript is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. In an unappealed September 1997 rating decision, the RO 
denied service connection for a back condition.

3. The evidence associated with the claims file subsequent to 
the RO's September 1997 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying entitlement to 
service connection for a back condition is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's September 
1997 denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
lumbosacral degenerative disc disease have not been met.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of chronic lumbosacral degenerative disc 
disease.  The veteran maintains that he suffered chronic 
lumbosacral degenerative disc disease while in active service 
or that it was aggravated thereby, and that he currently 
suffers a disability resulting from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and statements of the case.  Although the RO did not 
specifically address or explain the VCAA to the veteran, the 
RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file; it also 
informed the veteran of the reasons for denying his claim, as 
well as the evidence necessary to substantiate it.  The RO 
provided the veteran with copies of the rating decisions, the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) concerning the determination of service 
connection for the claimed disability.  The veteran presented 
personal testimony at a Travel Board hearing, before the 
undersigned Board member, conducted in August 2001.  All 
relevant and available outpatient treatment records and the 
veteran's service medical records were obtained and the 
veteran was provided a VA medical examination in March 2001.  
The Board notes that in an October 1999 statement, the 
veteran informed the RO that he had no additional evidence to 
submit.  The Board is unaware of any additional outstanding 
records pertaining to this issue.  Under the circumstances, 
the Board finds that the duty to assist has been satisfied, 
and no useful purpose would be served by remanding this case 
to the RO for additional development.  As such, the Board 
will proceed with appellate disposition.

A review of the record reveals that in a September 1997 
rating decision, the RO denied service connection for what it 
then termed "a back condition," on the basis that the 
condition existed prior to service and was not aggravated 
thereby beyond the normal course of the disorder.  The 
veteran was notified of the RO's September 1997 rating 
decision and his appellate rights by VA letter also dated 
September 1997.  The veteran did not complete a timely appeal 
as to the issue of service connection of a back condition, 
and the September 1997 decision as to that issue became 
final.  See 38 U.S.C.A. § 7105(a)(c).  

In September 1998 the RO received a request to reopen the 
veteran's claim for service connection for a back condition, 
and in a November 1999 rating decision, the RO, without 
addressing the issue of new and material evidence, denied the 
claim for what it now terms "chronic lumbosacral 
degenerative disc disease," on the merits.  The Board points 
out that although the RO appears to have reopened the claim 
for service connection for chronic lumbosacral degenerative 
disc disease and adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As noted, a September 1997 rating decision denied service 
connection for a back condition and that decision became 
final when the veteran did not complete.  With these 
considerations, the Board must now review all of the evidence 
that has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in September 1997.  As set forth above, this 
additional evidence consists of the Veteran's personal 
testimony, a March 2001 VA examination, VA outpatient 
treatment records dating from March 1997 to September 1998 
and private treatment records dating from June 1997 to July 
1999, as well as personal statements submitted by the 
veteran, his family members and friends.

With respect to the medical records, including the March 2001 
VA examination, the Board finds that they are certainly new 
in that they were not of record at the time of the September 
1997 rating decision.  However, those records do not provide 
evidence to show that the veteran's chronic lumbosacral 
degenerative disc disease either resulted from an incident of 
active service or that it was aggravated thereby, and as 
such, they are not considered both new and material.  Those 
records mainly document the condition of and treatment for 
the veteran's back since 1997.  They do not provide any 
further assistance in establishing a relationship between the 
veteran's current disability and any incident of his active 
service.  Moreover, were these records found to be new and 
material, the Board notes that the opinion of the examiner in 
the March 2001 VA examination was that he could find no 
reason to support tracing the etiology of the veteran's low 
back condition to military service.  

With respect to the veteran's personal testimony presented at 
the August 2001 hearing, his written statements and the 
statements of his family and friends, all of which attempt to 
establish that the veteran's chronic lumbosacral degenerative 
disc disease had its origin in service or was aggravated 
thereby, the Board notes that the veteran and those offering 
lay statements lack the competency to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of his 
chronic lumbosacral degenerative disc disease.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Thus, the new 
medical evidence of record and the veteran's assertions and 
other lay statements are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim as they do not 
shed any light on the question of whether the veteran's 
chronic lumbosacral degenerative disc disease resulted from 
an incident of military service or was aggravated thereby.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a back disability, and the 
appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

